             Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X   Case No: 19-cv-3139
PRENTICE COX,
                                                                            COMPLAINT
                                   Plaintiff,
                          vs.

THE BURTON CORPORATION d/b/a BURTON
SNOWBOARDS and 69-73 GREENE STREET
OWNER, LLC,

                                    Defendants.
---------------------------------------------------------------------X


                                   INJUNCTIVE RELIEF SOUGHT

        Plaintiff, PRENTICE COX (“Plaintiff”), by and through the undersigned counsel, hereby

files this Complaint against Defendant, THE BURTON CORPORATION d/b/a BURTON

SNOWBOARDS and 69-73 GREENE STREET OWNER, LLC (hereinafter “Defendant”), for

injunctive relief pursuant to the Americans with Disabilities Act, 42 U.S.C. §12181, et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”), the New York

City Human Rights Law ("NYCHRL"), and the New York State Human Rights Law ("NYSHRL")

and allege as follows:

                                                JURISDICTION

        1.       This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§1331

and 1343 for Plaintiff’s claims arising under 42 U.S.C. §12181, et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA (see also, 28

U.S.C. §§2201 and 2201).

        2.       Venue is proper in this Court, pursuant to 28 U.S.C. §1391(B) in that all events

giving rise to this lawsuit occurred in New York, County of New York.
            Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 2 of 13



                                             PARTIES

       3.      Plaintiff, PRENTICE COX, is a resident of the State of New York, County of

Kings, is sui juris, is disabled as defined by the ADA, is required to traverse in a wheelchair, is

substantially limited in performing one or more major life activities, including but not limited to

walking, standing, grabbing, grasping and/or pinching. Plaintiff uses a wheelchair for mobility

purposes. Plaintiff’s access to the business at 69 Greene Street, New York, NY 10012 (“the

Property”), and/or full and equal enjoyment of the goods, services, clothing, merchandise,

facilities, privileges, advantages and/or accommodations offered therein were denied and/or

limited because of these disabilities, and will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA violations

which exist at the Property and Facility, including those set forth in this Complaint.

       4.      On or about February 13, 2019, Plaintiff visited the facility with the intention of

being a repeat customer at “Burton’s.” Despite having intent to patronize the facility; Plaintiff was

unable to enter the Facility due to the barriers to access present at the entrance and within the

Facility. Able-bodied individuals are able to freely enjoy the goods and services present at this

public accommodation, whereas disabled individuals who require a wheelchair to traverse are not.

Plaintiff lives 11 miles from the Facility and Property.

       5.      Plaintiff intends to visit the Facility and Property within six months, or sooner, to

purchase clothing/merchandise. Plaintiff has visited the Facility and Property at least once before

and intends on visiting the Facility and Property within the next six months, or sooner, as soon as

the Facility and Property are accessible again.

       6.      In this instance, Plaintiff travelled to the Facility and Property as a customer,

encountered the barriers to access at the Facility and Property detailed in this Complaint, engaged
             Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 3 of 13



those barriers, suffered legal harm and legal injury, and will continue to suffer such harm and

injury as a result of the illegal barriers to access and Defendant’s ADA violations discussed below.

       7.       Defendant, THE BURTON CORPORATION d/b/a BURTON SNOWBOARDS,

is a foreign business corporation that transacts business in the State of New York and within this

judicial district. Defendant, THE BURTON CORPORATION d/b/a BURTON SNOWBOARDS,

is the lessee, sub-lessee, lessor and/or operator or franchisor of the real property and improvements

which are the subject of this action.. (referred in this Complaint as the “Property”).

       8.       Defendant, 69-73 GREENE STREET OWNER, LLC, is a domestic limited liability

corporation that transacts business in the State of New York and within this judicial district.

Defendant, 69-73 GREENE STREET OWNER, LLC, is the owner and/or operator of the real

property and improvements which the Facility is situated in and is the subject of this action.

(referred in this Complaint as the “Property”).

               FACTUAL ALLEGATIONS AND FIRST CAUSE OF ACTION

       9.       On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. §12101, et seq.

                Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental disabilities, and
                this number is increasing as the population as a whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with disabilities,
                and, despite some improvements, such forms of discrimination against individuals
                with disabilities continue to be a serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical areas as
                employment, housing public accommodations, education, transportation,
                communication, recreation, institutionalization, health services, voting, and access
                to public services;

       (v)      individuals with disabilities continually encounter various forms of discrimination,
                including outright intentional exclusion, the discriminatory effects of architectural,
             Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 4 of 13



                transportation, and communication barriers, overprotective rules and policies,
                failure to make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to lesser service,
                programs, activities, benefits, jobs, or other opportunities; and

       (ix)     the continuing existence of unfair and unnecessary discrimination and prejudice
                denies people with disabilities the opportunity to compete on an equal basis and to
                pursue those opportunities for which our free society is justifiably famous, and costs
                the United States billions of dollars in unnecessary expenses resulting from
                dependency and nonproductivity.

42 U.S.C. §12101(a)(1) - (3), (5) and (9).

                Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the elimination of
                discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing discrimination
                against individuals with disabilities; and

       (iv)     invoke the sweep of congressional authority, including the power to enforce the
                fourteenth amendment and to regulate commerce, in order to address the major
                areas of discrimination faced day-to-day by people with disabilities.



42 U.S.C. §12101(b)(1)(2) and (4).

       10.       The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement the requirements imposed by the ADA.

The effective date of Title III of the ADA was January 26, 1992, or January 26, 1993 if defendant

has 10 or fewer employees and gross receipts of $500,000 or less. 42 U.S.C. § 12181; 28 C.F.R.

§36.508(a)

       11.      The Facility is a public accommodation and service establishment. The Property is

a public accommodation and service establishment.

       12.      The Property is a public accommodation and service establishment. The Property

is a public accommodation and service establishment.
           Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 5 of 13



       13.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department

of Justice, Office of Attorney General, promulgated federal regulations to implement the

requirements of the ADA. 29 C.F.R. Part 36. Public accommodations were required to conform

to these regulations by January 26, 1992 (or January 26, 1993 if defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. §1281, et seq., and 28 C.F.R.

§36.508(a).

       14.     The Facility must be, but is not, in compliance with the ADA and ADAAG. The

Property must be, but is not, in compliance with the ADA and ADAAG.

       15.     The Property must be, but is not, in compliance with the ADA and ADAAG. The

Property must be, but is not, in compliance with the ADA and ADAAG.

       16.      Plaintiff has attempted to access the Facility and the Property in his capacity as a

customer of the Facility and Property, but could not fully do so because of his disabilities due to

the physical barriers to access, dangerous conditions and ADA violations that exist at the Facility

and Property that preclude and/or limit his access to the Facility and Property and/or the goods,

services, facilities, privileges, advantages and/or accommodations offered therein, including those

barriers, conditions and ADA violations more specifically set forth in this Complaint.

       17.     Plaintiff intends to visit the Facility and Property again in the very near future as a

customer in order to utilize all of the goods, services, facilities, privileges, advantages and/or

accommodations commonly offered at the Facility and Property, but will be unable to fully do so

because of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Facility and Property that preclude and/or limit his access to the Facility

and Property and/or the goods, services, facilities, privileges, advantages and/or accommodations
             Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 6 of 13



offered therein, including those barriers, conditions and ADA violations more specifically set forth

in this Complaint.

        18.     Defendants have discriminated against Plaintiff and others with disabilities, by

denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the Facility and Property, as prohibited by, and by failing

to remove architectural barriers as required by 42 U.S.C. §12182(b)(2)(A)(iv), and will continue

to discriminate against Plaintiff and others with disabilities unless and until Defendant is

compelled to remove all physical barriers that exist at the Facility and Property, including those

specifically set forth herein, and make the Facility and Property accessible to and usable by persons

with disabilities, including Plaintiff.

        19.     Defendants have discriminated against Plaintiff by failing to comply with the above

requirements. Prior to the filing of this Complaint, Plaintiff was made aware of the following

specific violations present at the Facility. A specific, although not exclusive, list of unlawful

physical barriers, dangerous conditions and ADA violations which Plaintiff experienced and/or

observed and preclude and/or limit Plaintiff’s ability (because of his disability) to access the

Facility and Property and/or full and equal enjoyment of the goods, services, facilities, privileges,

advantages and/or accommodations of the Facility and Property, include:

ACCESSIBLE ELEMENTS

        a.      There are changes in level at Property exceeding ½ (one-half) inch that are not

                properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

                Specifically, there are three steps at the entrance, each is an approximately 4 (four)

                inch vertical rise, thus rendering the interior of the Property inaccessible. This

                violation made it dangerous and difficult for Plaintiff to access the units of the

                Property.
     Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 7 of 13



b.      The doorway of the accessible entrance is not level in violation of Section 404.2.4.4

        of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

        access the units of the Property.

c.      Due to the accessible barrier present at the accessible entrance, the accessible

        entrance of the Property lacks at least one accessible route provided within the site

        to the public streets and sidewalks in violation of Section 206.2.1 of the 2010

        ADAAG standards.

d.      The Property lacks signage identified by the International Symbol of Accessibility

        that indicates the location of the nearest entrance complying with Section 404 of

        the 2010 ADAAG standards, if such an entrance exists. This policy decision by

        Defendant(s) violates Section 216.6 of the 2010 ADAAG Standards. This violation

        made it difficult for Plaintiff to find an accessible entrance.

e.      The Property lacks an access route from site arrival points such as the public streets

        and sidewalks to the accessible entrance in violation of Section 206.2.1 of the 2010

        ADAAG standards.

f.      There is not at least one accessible entrance to each tenant space in the building that

        complies with Section 404 of the 2010 ADAAG standards which is a violation of

        Section 206.4.5 of the 2010 ADAAG Standards.

g.      The accessible entrance has double doors, each door is not thirty-two (32) inches

        in clear width in violation of Section 404.2.3 of the 2010 ADAAG standards. This

        violation made it difficult and dangerous for Plaintiff to access the interior of the

        Property.
     Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 8 of 13



h.      The interior has walking surfaces lacking a 36 (thirty-six) inch clear width, due to

        a policy of maximizing product placement by placing items for sale in the

        accessible route, in violation of Section 403.5.1 of the 2010 ADAAG standards.

        This violation made it difficult for Plaintiff to properly utilize public features at the

        Property.

i.      There are sales and services counters lacking any clear portion of the counter that

        has a maximum height of 36 (thirty-six) inches from the finished floor in violation

        of Section 904.4 of the 2010 ADAAG standards, all portions of the sales and service

        counter exceed 36 (thirty-six) inches in height from the finished floor. While there

        is a section of the counter that does have a maximum height below 36 inches, it is

        the policy of the store to place a display cabinet showing sunglasses for sale on the

        lowered section of the counter. This violation made it difficult for Plaintiff to

        properly transact business at the Property.

j.      The Property lacks an accessible route connecting the accessible elements and

        features of the main floor with the lower floor in violation of Section 206.2.3 of the

        2010 ADAAG standards. Specifically, the restroom is located in the lower floor

        and the only access is via stairs. This violation made it difficult for Plaintiff to

        access public features of the Property. The building has more than three stories and

        none of the exceptions asserted in section 206.2.3 of the 2010 ADAAG standards

        apply.

k.      Due to the presence of raised areas that are only accessible via stairs, the Property

        lacks an accessible route connecting all accessible elements and features inside the
     Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 9 of 13



        Property in violation of Section 206.2.4 of the 2010 ADAAG standards. This

        violation made it difficult for Plaintiff to access public features of the Property.

l.      The Property lacks signage on the main floor indicating the presence of an elevator

        or accessible route to other floors on the Property.

m.      The Property has a sign on the bottom floor (where the restroom is), however, it

        leads to elevator or lift that is not operational.

n.      Defendants fails to adhere to a policy, practice and procedure to ensure that all

        facilities are readily accessible to and usable by disabled individuals.

RESTROOMS


a.      The restroom lacks signage in compliance with Sections 216.8 and 703 of the 2010

        ADAAG standards. This made it difficult for Plaintiff and/or any disabled

        individual to locate accessible restroom facilities.

b.      The restrooms have grab bars adjacent to the commode which are not in compliance

        with Section 604.5 of the 2010 ADAAG standards as the side bar is too short. This

        made it difficult for Plaintiff and/or any disabled individual to safely utilize the

        restroom facilities.


c.      The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

        are not insulated or configured to protect against contact in violation of Section

        606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

        disabled individual to safely utilize the restroom facilities.

d.      Due to a policy of keeping the trash receptacle under the sink, the restrooms have

        a sink with inadequate knee and toe clearance in violation of Section 306 of the
            Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 10 of 13



                2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

                individual to safely utilize the restroom facilities.

       e.       The door to the restroom lacks clear maneuvering clearance due to the presence of

                a shelve placed adjacent to the door hardware of the restroom, this is a violation of

                Section 404.2.4 of the 2010 ADAAG Standards.

       f.       The toilet paper dispenser is improperly located in violation of Section 604.7 of the

                2010 ADAAG Standards. This violation made it difficult for Plaintiff to utilize the

                toilet.

       22.      Since the barriers to access at the Facility and Property prevented Plaintiff from

entering, the above listing is not to be considered all-inclusive of the barriers, conditions or

violations encountered by Plaintiff and/or which exist at the Facility and Property. Plaintiff

requires an inspection of Facility and Property in order to determine all of the discriminatory acts

violating the ADA.

       23.      The removal of the physical barriers and dangerous conditions present at the

Facility and Property is readily achievable because the nature and cost of the modifications are

relatively low and the Defendant has the financial resources to make the necessary modifications.

       24.      Upon information and belief, the Facility and Property has been altered since 2010.

       25.      In instances where the 2010 ADAAG standard does not apply, the 1991 ADAAG

standard applies and all of the violations listed in Paragraph 21 can be applied to the 1991 ADAAG

standards.

       26.      Plaintiff has attempted to gain access to the Facility and Property in his capacity as

a customer, but because of his disability has been denied access to, and has been denied the benefits

of services, programs and activities of the Facility and Property, and has otherwise been
          Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 11 of 13



discriminated against and damaged by Defendant, because of the physical barriers, dangerous

conditions and ADA violations set forth above, and expect to be discriminated against in the near

future by Defendant because of Plaintiff’s disabilities, unless and until Defendant is compelled to

remove the unlawful barriers and conditions and comply with the ADA.

       27.     The removal of the physical barriers, dangerous conditions and ADA violations set

forth herein is readily achievable and can be accomplished and carried out without much difficulty

or expense. 42 U.S.C. §12182(b)(2)(A)(iv); 42 U.S.C. §12181(9); 28 C.F.R. §36.304.

       28.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

is required to remove the physical barriers, dangerous conditions and ADA violations that exist at

the Facility and Property, including those set forth herein. The relief requested serves the public

interest and the benefit to Plaintiff and the public far outweigh any detriment to Defendant.

       29.     Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action, and has agreed to pay the undersigned counsel reasonable attorney’s

fees, costs, and expenses from Defendant pursuant to 42 U.S.C. § § 12205 and 12117, and Plaintiff

is entitled to attorney’s fees, costs, and expenses from Defendant.

       30.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including an order to alter the subject Facility and Property to make

it readily accessible to and useable by individuals with disabilities to the extent required by the

ADA.

     SECOND CAUSE OF ACTION- VIOLATIONS OF NEW YORK CITY HUMAN

                                          RIGHTS LAW

       31.      The New York City Human Rights Law provides:
            Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 12 of 13



        “(a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
        proprietor, manager, superintendent, agent or employee of any place or provider of public
        accommodation because of the actual or perceived ... disability ... of any person, directly
        or indirectly, to refuse, withhold from or deny to such person any of the accommodations,
        advantages, facilities or privileges thereof ... to the effect that any of the accommodations,
        advantages, facilities and privileges of any such place or provider shall be refused, withheld
        from or denied to any person on account of... disability NYC Admin. Code § 8-107(4)(a).”

        32.     Defendant is in violation of the New York City Human Rights Law by denying the

Plaintiff full and safe access to all of the benefits, accommodations and services of the Subject

Facility.

        33.     The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 32 as if

set forth in their entirety here.

  THIRD CAUSE OF ACTION- VIOLATIONS OF THE NEW YORK STATE HUMAN
                            RIGHTS LAW

        34.     The New York State Human Rights Law provides:

        “(a) It shall be an unlawful discriminatory practice for any person, being the owner, lessee,
        proprietor, manager, superintendent, agent or employee of any place of public
        accommodation..., because of the disability ... of any person, directly or indirectly, to
        refuse, withhold from or deny to such person any of the accommodations, advantages,
        facilities or privileges thereof ... to the effect that any of the accommodations, advantages,
        facilities and privileges of any such place shall be refused, withheld from or denied to any
        person on account of... disability. NYS Exec. Law § 296 (2)(a).”

        35.     Defendant’s Property is a place of public accommodation as defined in the New

York State Human Rights Law.

        36.     The Defendant has further violated the New York State Human Rights Law by

being in violation of the rights provided under the ADA.

        37.     Defendant is in violation of the New York State Human Rights Law by denying the

Plaintiff full and safe access to all of the benefits, accommodations and services of the Subject

Facility.
          Case 1:19-cv-03139-ER Document 1 Filed 04/09/19 Page 13 of 13



        38.     The Plaintiff repeats and re-alleges the allegations of paragraphs 1 through 37 as if

set forth in their entirety here.

                        DAMAGES, ATTORNEY FEES AND COSTS

        39.      The Plaintiff demands five hundred dollars ($500.00) in compensatory damages

based on the Defendant’s violation of the New York City Human Rights Law and the New York

State Human Rights Law.

        40.     The Plaintiff has been obligated to retain the undersigned counsel for the filing and

prosecution of this action. The Plaintiff is entitled to have his reasonable attorneys' fees, costs and

expenses paid by the Defendant, pursuant to the ADA and the New York City Human Rights Law.

        41.     Plaintiff prays for judgment pursuant to N.Y. Exec. Law § 297, including

compensatory damages contemplated by § 297(9).

        WHEREFORE, Plaintiff respectfully requests that this Court issue a permanent injunction

enjoining Defendants from continuing their discriminatory practices, ordering Defendants, to

remove the physical barriers to access and alter the subject Facility and Property to make it readily

accessible to and useable by individuals with disabilities to the extent required by the ADA, and

award Plaintiff his reasonable attorneys' fees, litigation expenses and costs.

Dated: April 9, 2019
New York, New York

                                                               Respectfully Submitted,

                                                               SEKENDIZ LAW FIRM P.C.

                                                               /s/ Ismail S. Sekendiz
                                                               Ismail S. Sekendiz (IS-0509)
                                                               Attorney for Plaintiff
                                                               45 Broadway Suite: 1420
                                                               New York, New York 10006
                                                               (212) 380-8087
                                                               isinan@hotmail.com
